Title: To John Adams from Oliver Wolcott, Jr., 22 October 1798
From: Wolcott, Oliver, Jr.
To: Adams, John




Sir
Treasury Department Trenton October 22nd. 1798

I have the honour to enclose a Letter from John Skinner Esqr. one of the Commissioners of North Carolina, in answer to an enquiry made by me respecting three vacancies in that State. At present I am only prepared to state, that I have reason to believe that Mr. Joseph Graham is a proper character to succeed Wallace Alexander, who has declined—I have taken measures for ascertaining the qualifications of two Candidates to succeed Mr. Williams & Mr. Tatem, on which I will hereafter report.
I am concerned at being obliged to trouble the President, to make an appointment in the place of William Hunter Cavendish of Virginia who has declined;—the Candidate recommended by Mr. Brenckenridge and Colonel Carrington is William Preston Esqr:
I enclose two blank Commissions, and have the honour to be / With perfect respect / Sir / Your obedient Servant

Oliv: Wolcott.